—In an action to recover damages for personal injuries, etc., the defendant S.H. Laufer Vision World, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Roberto, Jr., J.), dated February 24, 1992, as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it, and from so much of an order of the same court, entered April 29, 1992, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated February 24, 1992, is dismissed, as that order was superseded by the order entered April 29, 1992, made upon reargument; and it is further,
Ordered that the order entered April 29, 1992, is reversed insofar as appealed from, on the law, the order dated February 24, 1992, is vacated, and, upon reargument, the motion for summary judgment is granted and the complaint is dismissed insofar as it is asserted against the appellant; and it is further,
Ordered that the appellant is awarded one bill of costs.
The injuries claimed by the plaintiffs were a reasonably foreseeable consequence of the infant plaintiff’s participation in a game of stickball (see, Turcotte v Fell, 68 NY2d 432, 439; Checchi v Socorro, 169 AD2d 807). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.